IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                           No. 98-60078
                      USDC No. 2:96-CV-181-B


JAMES ALBERT KING,
                                    Petitioner-Appellant,

versus

JAMES V. ANDERSON ET AL.,
                                    Respondents-Appellees.

                 * * * * * * * * * * * * * * * * *



                           No. 98-60100
                      USDC No. 2-96-CV-180-B


JOHNNY WAYNE KING,
                                    Petitioner-Appellant,

versus

JAMES V. ANDERSON ET AL.,
                                    Respondents-Appellees.


                      ---------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                      ---------------------

                            May 25, 1999

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                   Nos. 98-60078 c/w 98-60100
                               -2-

     James Albert King, Mississippi prisoner # 77235, and Johnny

Wayne King, Mississippi prisoner # 11815, appeal the district

court’s denial of their 28 U.S.C. § 2254 petitions.    The Kings

argue that the refusal of the trial judge to recuse himself

violated their constitutional right to a fair trial by an

impartial judge.

     We have reviewed thoroughly the briefs, the record, and the

law and hold that the judge’s participation in the case did not

violate due process.   See Bracy v. Gramley, 520 U.S. 899, 904-05

(1997); Bradshaw v. McCotter, 796 F.2d 100, 101 (5th Cir. 1986).

     The Kings also argue that their attorney was ineffective for

failing to raise the recusal issue on direct appeal.    They have

failed to establish that but for counsels’ error, the outcome of

the appeal would have been different.   See Strickland v.

Washington, 466 U.S. 668, 687 (1984); Pitts v. Anderson, 122 F.3d
275, 279 (5th Cir. 1997).

     AFFIRMED.